Exhibit 10.20

 

WESCO AIRCRAFT HOLDINGS, INC.
AMENDED AND RESTATED STOCKHOLDERS AGREEMENT

 

This Amended and Restated Stockholders Agreement (“Agreement”) is entered into
as of July 27, 2011 by and among Wesco Aircraft Holdings, Inc. (formerly known
as Wesco Holdings, Inc.), a Delaware corporation (the “Company”), Falcon
Aerospace Holdings, LLC, a Delaware limited liability company (“Falcon”), the
trusts listed as Snyder Trusts on the signature pages hereof (the “Snyder
Trusts”), and each other person listed as a Stockholder on the signature
pages hereof or who from time to time may execute and deliver a counterpart
signature page and become a party hereto.

 

RECITALS

 

WHEREAS, the Company entered into a Stockholders Agreement, dated September 29,
2006, with certain of its stockholders as of that date (the “Original
Agreement”);

 

WHEREAS, the Company is proposing to consummate an initial public offering of
its capital stock (the “Initial Public Offering”);

 

WHEREAS, in accordance with Section 11(j) of the Original Agreement, the
Company, Falcon and the Snyder Trusts desire to amend and restate the Original
Agreement in its entirety as provided herein; and

 

WHEREAS, the Company and the Stockholders desire to enter into this Agreement to
provide for certain matters with respect to the ownership and transfer of the
Common Stock now held of record or beneficially by, or hereafter acquired by,
the Stockholders.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth herein and other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the Parties hereto, intending to be legally
bound, hereby agree as follows:

 

SECTION 1.         DEFINITIONS:

 

(a)           As used in this Agreement, the following terms have the following
meanings set forth below.

 

“Adverse Disclosure” shall mean public disclosure of material non-public
information which, in the Board of Directors’ good faith judgment, after
consultation with independent outside counsel to the Company, (i) would be
required to be made in any Registration Statement filed with the Commission by
the Company so that such Registration Statement would not be materially
misleading; (ii) would not be required to be made at such time but for the
filing of such Registration Statement; and (iii) the Company has a bona fide
business purpose for not disclosing publicly.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, when used with respect to a specified Person, another Person
that, either directly or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with the Person specified.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in New York, New
York.

 

“Carlyle Majority” means Carlyle Stockholders who, in the aggregate, hold more
than 51% of the Common Stock held by all Carlyle Stockholders.

 

“Carlyle Management Agreement” means that certain Management Agreement, dated as
of September 29, 2006, by and between the Company and TC Group, L.L.C., as
amended, restated or otherwise modified from time to time.

 

“Carlyle Stockholders” means (i) Falcon and (ii) any Affiliate of Carlyle
Partners IV, L.P. or CP IV Coinvestment, L.P. which is issued Common Stock or
becomes the beneficial owner of any Common Stock or is Transferred any Common
Stock by any other Person.

 

“Certificate of Incorporation” means the Company’s Amended and Restated
Certificate of Incorporation, including all amendments thereto, as filed with
the Secretary of State of the State of Delaware as of the date hereof.

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Company, together with each class of security into which such common stock may
be converted or for which such common stock may be exercised or exchanged.

 

“Common Stock Equivalents” means securities or rights that are convertible into
or exercisable or exchangeable for (a) shares of Common Stock or (b) any other
securities or rights that are convertible into or exercisable or exchangeable
for, shares of Common Stock.

 

“Company Sale” means any transaction or series of transactions as a result of
which one or more Affiliated Persons or a “group” of Persons (within the meaning
of Section 13(d) under the Securities Exchange Act of 1934, as amended) (other
than, in each case, the Stockholders and their Affiliates) acquires (i) equity
securities of the Company possessing the voting power sufficient to elect a
majority of the members of the Board of Directors of the Company or its
successor(s) (whether such transaction is effected by merger, consolidation,
recapitalization, sale or transfer of the Company’s equity or otherwise, but
excluding any Exempt Transfers) or (ii) all or substantially all of the assets
of the Company and its subsidiaries.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exempt Transfer” means:

 

(i)            a Transfer of Common Stock by Randy Snyder, Susan Snyder, their
lineal descendants, or trusts solely for the benefit of any of the foregoing to
any foundation established by such Persons that qualifies as a charitable
organization under Internal Revenue Code Sections

 

2

--------------------------------------------------------------------------------


 

170(c), 2055(a) and 2522(a), provided that such foundation is controlled by
Randy Snyder if he is alive, or Susan Snyder if Randy Snyder is not alive, or
Susan Snyder’s designee or legal successor if she is not alive, and the parties
who control such foundation sign this Agreement on behalf of the foundation and
further agree for the term of this Agreement not to Transfer any shares of
Common Stock to any Person other than a return of such Common Stock to such
transferor Wesco Stockholder or pursuant to Sections 4, 5 or 7;

 

(ii)           a Transfer of Common Stock from a Wesco Stockholder which is a
trust to the grantor or settlor of such trust or to a beneficiary of such trust
provided that the transferee in any such Transfer is Randy Snyder, Susan Snyder,
their lineal descendants, spouses of their lineal descendants or trusts solely
for the benefit of the foregoing (collectively, the “Snyder Family”);

 

(iii)          a Transfer of Common Stock between or among Wesco Stockholders
that are members of the Snyder Family or from a Wesco Stockholder that is a
member of the Snyder Family to a trust for the sole benefit of members of the
Snyder Family;

 

(iv)          a Transfer of Common Stock by any Wesco Stockholder by gift to, or
for the benefit of, members of such Wesco Stockholder’s Immediate Family or one
or more trusts established for the sole benefit of the transferring Wesco
Stockholder or members of such Wesco Stockholder’s Immediate Family, provided
that the transferring Wesco Stockholder at all times and through all subsequent
Transfers (other than pursuant to Sections 4, 5 or 7) retains the sole and
exclusive right to vote and dispose of any Common Stock transferred to such
person or trust;

 

(v)           a Transfer of Common Stock by any deceased Wesco Stockholder by
will or intestate succession to such Wesco Stockholder’s heirs, executors,
administrators, testamentary trustees, legatees or beneficiaries;

 

(vi)          a Transfer of Common Stock by a Wesco Stockholder to his or her
spouse pursuant to a judgment or settlement related to such Wesco Stockholder’s
divorce;

 

(vii)         at any time after a Qualified Public Offering, a Transfer of
Common Stock by a Stockholder to the public pursuant to an effective
registration statement under the Securities Act or pursuant to Rule 144
promulgated thereunder; or

 

(viii)        a Transfer to the Company with respect to which all obligations
herein (including those with respect to the Tag-Along Right) have been observed
and performed.

 

Notwithstanding the foregoing, (x) no Transfer shall be permitted pursuant to
clauses (ii), (iv), (v) and (vi) to any of (i) the Seller Entities, (ii) the
Snyder Family or (iii) any other Person who, by giving effect to such Transfer,
would cause Wesco U.S. as “new target” within the meaning of
Section 197(f)(9) of the Code to be related to Wesco U.S. as “old target” within
the meaning of Section 197(f)(9) of the Code, without first obtaining the prior
written consent of the Carlyle Majority, which may be withheld in its sole
discretion if the Carlyle Majority are advised by their counsel that giving
effect to the proposed Transfer, when considered together with the pre-existing
stock ownership, would either cause or may create any risk that the
anti-churning rules of Section 197(f)(9) of the Internal Revenue Code would
apply to disallow or reduce any depreciation or amortization benefits otherwise
available to Holdco, the Surviving Entity or any

 

3

--------------------------------------------------------------------------------


 

of the Wesco Entities or any successor entities thereto, and (y) in no event
shall any Transfer of Common Stock be effective (and any such attempted Transfer
shall be null and void ab initio and of no further force or effect without any
action of any party) if it has the effect of causing the anti-churning rules of
Section 197(f)(9) of the Internal Revenue Code to disallow or reduce any
depreciation or amortization benefits otherwise available to Holdco, the
Surviving Entity or any of the Wesco Entities or any successor entities
thereto.  Terms used in this paragraph but not defined in this Agreement shall
have the meanings set forth in that certain Stock Purchase and Exchange
Agreement and Agreement and Plan of Merger, dated July 23, 2006, by and among
the Company, Wesco Aircraft Hardware Corp., Falcon and the other parties set
forth on the signature pages thereof.

 

“Governmental Authority” means any United States, foreign, supra-national,
federal, state, provincial, local or self-regulatory governmental, regulatory or
administrative authority, agency, division, body, organization or commission or
any judicial or arbitral body.

 

“Immediate Family” means, with respect to any natural person, (a) the spouse of
such natural person and (b) such natural person’s, and his or her spouse’s,
respective grandparents, parents, siblings, children or descendants, whether by
blood, marriage or adoption.

 

“Independent Director” shall mean an individual that is independent within the
meaning of “independent director” under the Exchange Act and the New York Stock
Exchange rules or the rules of such other national securities exchange on which
the Common Stock is then listed for trading.

 

“IPO Date” means the date on which the Company consummates a Qualified Public
Offering.

 

“Necessary Action” shall mean, with respect to a specified result, all actions
(to the extent such actions are permitted by law and, in the case of any action
by the Company that requires a vote or other action on the part of the Board of
Directors, to the extent such action is consistent with the fiduciary duties
that the Directors may have in such capacity) necessary to cause such result,
including (i) voting or providing a written consent or proxy with respect to the
shares of Common Stock, (ii) causing the adoption of stockholders’ resolutions
and amendments to the organizational documents of the Company, (iii) executing
agreements and instruments, and (iv) making, or causing to be made, with
governmental, administrative or regulatory authorities, all filings,
registrations or similar actions that are required to achieve such result.

 

“Parties” means the Stockholders and the Company.

 

“Permitted Transferee” means any Person to which any Stockholder Transfers his,
her or its Common Stock pursuant to an Exempt Transfer, other than a Transfer
described in clause (vii) of the definition thereof.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, trust or other organization, or any Governmental
Authority.

 

4

--------------------------------------------------------------------------------


 

“Qualified Public Offering” means an underwritten public offering of Common
Stock by the Company pursuant to an effective registration statement filed by
the Company with the Commission (other than on Forms S-4 or S-8 or successors to
such forms) under the Securities Act, pursuant to which the aggregate offering
price of the Common Stock sold in such offering is equal to or greater than $50
million.

 

“Registrable Common Stock” means the Common Stock, other than shares of Common
Stock (a) sold by a Stockholder in a transaction that does not constitute an
Exempt Transfer and in which the Stockholder’s rights under this Agreement are
not assigned, (b) sold pursuant to an effective registration statement under the
Securities Act, (c) sold in a transaction exempt from the registration and
prospectus delivery requirements of the Securities Act under
Section 4(1) thereof (including transactions under Rule 144, or a successor
thereto, promulgated under the Securities Act) so that all transfer restrictions
and restrictive legends with respect thereto, if any, are removed upon the
consummation of such sale, or (d) that can be sold by the Stockholder in
question within ninety (90) days in the manner described in clause (c) above.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shelf Registration Statement” shall mean a Registration Statement of the
Company filed with the Commission on either (i) Form S-3 (or any successor form
or other appropriate form under the Securities Act) or (ii) if the Company is
not permitted to file a Registration Statement on Form S-3, an evergreen
Registration Statement on Form S-1 (or any successor form or other appropriate
form under the Securities Act), in each case for an offering to be made on a
continuous basis pursuant to Rule 415 under the Securities Act (or any similar
rule that may be adopted by the Commission) covering the shares of Registrable
Common Stock, as applicable.

 

“Stockholders” means the Carlyle Stockholders and the Wesco Stockholders,
collectively.

 

“Third Party Purchaser” means any Person other than a Stockholder or their
Permitted Transferees who purchases or intends to purchase Common Stock from any
Stockholder or their Permitted Transferees.

 

“Transfer” means sell, transfer, convey, assign, pledge, hypothecate or
otherwise dispose of or encumber.

 

“Vested Options” means any options to acquire Common Stock now or hereafter
issued by the Company pursuant to one or more equity or stock option plans
adopted by the Board of Directors that are, at the time in question, exercisable
in accordance with their terms (including any options which become exercisable
as a result of or upon the consummation of any transaction giving rise to any
relevant right hereunder).

 

“Wesco Majority” means Wesco Stockholders who, in the aggregate, hold more than
51% of the Common Stock held by all Wesco Stockholders.

 

“Wesco Stockholders” means (i) Randy Snyder, Susan Snyder and trusts or
foundations holding shares of Common Stock that are established by Randy Snyder
or Susan

 

5

--------------------------------------------------------------------------------


 

Snyder or for the benefit of the Snyder Family, and in each case that are a
party hereto, (ii) the other Stockholders from time to time designated as “Wesco
Stockholders” on the signature pages hereto and (iii) any Permitted Transferee
of the Persons listed in clause (i) or (ii).

 

(b)           The following terms have the meanings defined for such terms in
the Sections set forth below:

 

Term

 

Section

Agreement

 

Preamble

Automatic Shelf Registration Statement

 

7(e)

Bring-Along Notice

 

4(b)

Bring-Along Right

 

4(a)

Carlyle Stockholder

 

Preamble

Commission

 

7(e)

Company

 

Preamble

Demand Registration

 

7(a)

Demand Suspension

 

7(a)

Demanding Stockholder

 

7(a)

Falcon

 

Preamble

FINRA

 

7(c)

Initial Public Offering

 

Recitals

Original Agreement

 

Recitals

Other Registering Holders

 

7(b)

Prospectus

 

7(e)

purchaser representative

 

6(a)

Registering Stockholder

 

7(b)

Registration Statement

 

7(e)

Sale Notice

 

5(b)

Snyder Trusts

 

Preamble

Stockholder

 

Preamble

Tag-Along Notice

 

5(c)

Tag-Along Right

 

5(a)

Tag-Along Stockholders

 

5(a)

Third Party Terms

 

4(b)

WKSI

 

7(e)

 

(c)           Unless the context of this Agreement otherwise requires, (i) words
of any gender include each other gender; (ii) words using the singular or plural
number also include the plural or singular number, respectively; (iii) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement; (iv) the term “Section” refers to the specified Section of
this Agreement; (v) the word “including” shall mean “including, without
limitation”, and (vi) the word “or” shall be disjunctive but not exclusive.

 

(d)           References to agreements and other documents shall be deemed to
include all subsequent amendments and other modifications thereto.

 

6

--------------------------------------------------------------------------------


 

(e)           References to statutes shall include all regulations promulgated
thereunder and references to statutes or regulations shall be construed as
including all statutory and regulatory provisions consolidating, amending or
replacing the statute or regulation.

 

(f)            The language used in this Agreement shall be deemed to be the
language chosen by the Parties to express their mutual intent, and no rule of
strict construction shall be applied against either Party.

 

SECTION 2.         BOARD OF DIRECTORS

 

(a)           Nomination.  The Board of Directors shall consist of eight
(8) Directors; provided that, within one (1) year of the effective date of the
registration statement relating to the Initial Public Offering, the Board of
Directors shall be expanded to add an additional Independent Director and the
Company and the Stockholders shall take all Necessary Actions to increase the
size of the Board of Directors to add such Independent Director.  The Company
will not decrease or otherwise increase the number of Directors without the
consent of the Carlyle Stockholders constituting a Carlyle Majority (so long as
the Carlyle Stockholders hold in the aggregate five percent (5%) or more of the
then-outstanding shares of Common Stock) and the Wesco Stockholders constituting
a Wesco Majority (so long as the Wesco Stockholders hold in the aggregate five
percent (5%) or more of the then-outstanding shares of Common Stock).  The
Company and the Stockholders shall take all Necessary Actions to cause the Board
of Directors to consist of members designated as follows:

 

(i)            six (6) nominees designated by the Carlyle Stockholders
constituting a Carlyle Majority (the “Carlyle Directors”); provided that (A) the
number of Carlyle Directors to be designated by Carlyle shall be reduced to four
(4) Directors at such time as the Carlyle Stockholders in the aggregate hold
less than forty percent (40%) of the then-outstanding shares of Common Stock,
(B) the number of Carlyle Directors to be designated by Carlyle shall be reduced
to three (3) Directors at such time as the Carlyle Stockholders in the aggregate
hold less than twenty five percent (25%) of the then-outstanding shares of
Common Stock, (C) the number of Carlyle Directors to be designated by Carlyle
shall be reduced to two (2) Directors at such time as the Carlyle Stockholders
in the aggregate hold less than fifteen percent (15%) of the then-outstanding
shares of Common Stock, (D) the number of Carlyle Directors to be designated by
Carlyle shall be reduced to one (1) Director at such time as the Carlyle
Stockholders in the aggregate hold less than ten percent (10%) of the
then-outstanding shares of Common Stock and (E) the Carlyle Stockholders shall
have no right to designate any members of the Board of Directors pursuant to
this Section 2(a)(i) at such time as the Carlyle Stockholders in the aggregate
hold less than five percent (5%) of the then-outstanding shares of Common Stock;

 

(ii)           one (1) nominee designated by the Wesco Stockholders constituting
a Wesco Majority; provided that the Wesco Stockholders shall have no right to
designate any members of the Board of Directors pursuant to this
Section 2(a)(ii) at such time as the Wesco Stockholders in the aggregate hold
less than five percent (5%) of the then-outstanding shares of Common Stock; and
provided, further, that, so long as Randy Snyder is employed by or engaged as a
consultant by the Company or any of its subsidiaries, such nominee shall be
Randy Snyder, and at such time as Randy Snyder is no longer employed or engaged
by the

 

7

--------------------------------------------------------------------------------


 

Company or any of its subsidiaries, such nominee must be deemed in the
reasonable judgment of the Board of Directors to be qualified to serve on the
board of a public company; and

 

(iii)          each additional nominee designated by the Board of Directors or a
committee designated by the Board of Directors.

 

The Company shall cause the individuals designated in accordance with
Section 2(a) to be nominated for election to the Board of Directors, shall
solicit proxies in favor thereof, and at each meeting of the stockholders of the
Company at which directors of the Company are to be elected, shall recommend
that the stockholders of the Company elect to the Board of Directors each such
individual nominated for election at such meeting.

 

(b)       Voting Agreement.  At each election of Directors held after the date
hereof (or each written consent in lieu thereof), each Stockholder agrees to
vote all shares of Common Stock entitled to vote in the election of directors
owned or held of record by such Stockholder, and to take any other Necessary
Actions, to elect (or to execute such written consent consenting to the election
of) the nominees designated pursuant to subsection (a) above.  The voting
agreements contained herein are coupled with an interest and may not be revoked
or amended except as set forth in this Agreement.

 

(c)       Removal.  If Stockholders representing a Carlyle Majority or a Wesco
Majority, as the case may be, provide written notice to each other Stockholder
entitled to vote in the election of Directors indicating that such Stockholders
desire to remove a Director previously designated by a Carlyle Majority or Wesco
Majority, as the case may be, then such Director shall be removed, and each
Stockholder hereby agrees to vote all shares of Common Stock owned or held of
record by such Stockholder to effect such removal.  Notwithstanding the
foregoing, no Director designated by a Carlyle Majority or a Wesco Majority
shall be removed, with or without cause, without the prior written consent of a
Carlyle Majority or a Wesco Majority, respectively.

 

(d)       Vacancies.  If a vacancy is created on the Board of Directors at any
time by the death, disability, retirement, resignation or removal (with or
without cause) of a Director nominated pursuant to Sections 2(a)(i) or 2(a)(ii),
the Carlyle Majority or the Wesco Majority, as the case may be, who previously
designated such Director shall be entitled to designate a replacement Director
to fill such vacancy (subject to any consent rights set forth in
subsection (a)(iii) above), and each Stockholder then entitled to vote in the
election of Directors hereby agrees to vote all voting shares of Common Stock
owned or held of record by it for the individual designated to fill such vacancy
by the Carlyle Majority or Wesco Majority, as the case may be; provided, that
such designee may not previously have been a Director who was removed for cause.

 

SECTION 3.         PROHIBITIONS ON TRANSFERS

 

Except as approved by the Carlyle Majority and the Wesco Majority, no Wesco
Stockholder shall Transfer or enter into any binding commitment to Transfer any
shares of Common Stock except (i) in compliance with the terms of Sections 4, 5
or 7 hereof or (ii) pursuant to an Exempt Transfer.  It shall be a condition to
any Transfer pursuant to the preceding clause (ii)

 

8

--------------------------------------------------------------------------------


 

that (a) the Permitted Transferee (and any trustee(s) of any trust that is a
Permitted Transferee) shall agree to become a party to this Agreement as a
“Stockholder” for all purposes hereof and shall complete, execute and deliver to
the Company a signature page in the form attached as Exhibit A hereto
acknowledging that such Permitted Transferee agrees to be bound by the terms
hereof (except in the case of a Transfer of Common Stock pursuant to a
transaction set forth in clause (v) or (vii) of the definition of Exempt
Transfer) and (b) such Transfer is either exempt from the registration
requirements of the Securities Act and the applicable securities laws of any
state or that such registration requirements have been complied with.  Any
attempted Transfer of any Common Stock not in accordance with the provisions of
this Section 3 shall be null and void and neither the Company nor any transfer
agent of such Common Stock shall give any effect to such attempted Transfer in
violation hereof.

 

SECTION 4.         BRING-ALONG RIGHTS

 

(a)           In connection with any proposed Company Sale, the Carlyle
Stockholders shall have the right (a “Bring-Along Right”), but not the
obligation, to cause all, but not less than all, Wesco Stockholders to tender
for purchase to the Third Party Purchaser in such Company Sale, a number of
shares of Common Stock (including Common Stock issuable upon exercise of Vested
Options) equaling the amount derived by multiplying (i) the total number of
shares of Common Stock proposed to be purchased by the Third Party Purchaser by
(ii) a fraction, the numerator of which is the total number of shares of Common
Stock held by such Wesco Stockholder (which shall, for the purpose of this
Section 4(a), be deemed to include all Common Stock issuable upon exercise of
all Vested Options held by such Wesco Stockholder and any restricted shares of
Common Stock held by such Wesco Stockholder) and the denominator of which is the
total number of then outstanding shares of Common Stock (which shall, for the
purpose of this Section 4(a), be deemed to include all Common Stock issuable
upon exercise of all Vested Options then outstanding and all restricted shares
of Common Stock then outstanding).

 

(b)           Any Carlyle Stockholder that elects to exercise its Bring-Along
Right shall so notify each of the Wesco Stockholders pursuant to a written
notice (each, a “Bring-Along Notice”) delivered to the Wesco Stockholders at
least twenty (20) Business Days prior to the date on which the Carlyle
Stockholder expects the proposed Company Sale that triggered such Bring-Along
Right to be consummated.  Each Bring-Along Notice shall set forth: (i) the name
of the Third Party Purchaser and the amount of Common Stock proposed to be
purchased by such Third Party Purchaser, (ii) the proposed amount and form of
consideration and the terms and conditions of payment offered by the Third Party
Purchaser and a summary of any other material terms pertaining to the Transfer
(“Third Party Terms”), together with a copy of any written documents
constituting the offer or proposal of the Third Party Purchaser and (iii) the
number of shares of Common Stock and/or Vested Options that such Wesco
Stockholder is required to sell pursuant to the Bring-Along Right; provided,
however, that the aggregate consideration payable for Vested Options sold to a
Third Party Purchaser pursuant to the Bring-Along Right shall be (i) the
aggregate consideration payable with respect to the Common Stock issuable upon
exercise of such Vested Options, minus (ii) the aggregate exercise price payable
upon the exercise of such Vested Options.  The terms and conditions applicable
to such purchase and sale of any shares of Common Stock and Vested Options
purchased from any Wesco Stockholder pursuant to this Section 4 shall otherwise
be the same

 

9

--------------------------------------------------------------------------------


 

as the terms and conditions applicable to such Carlyle Stockholders, including
the timing of purchase, sale and payment.

 

(c)           Upon the receipt of a Bring-Along Notice, each Stockholder shall
be obligated to sell the number of shares of Common Stock and Vested Options
required to be sold by such Stockholder as set forth in the Bring-Along Notice
on the Third Party Terms, on the terms and subject to the conditions generally
applicable to all Stockholders selling to the Third Party Purchaser in
connection with such transaction(s) and subject to the consummation of such
transaction(s) in accordance with their terms.

 

(d)           At the closing of the Transfer to any Third Party Purchaser
pursuant to this Section 4, the Third Party Purchaser shall remit to each
Stockholder the consideration for the Common Stock and Vested Options to be sold
by such Stockholder (less any portion of the consideration to be escrowed or
otherwise held back in accordance with the Third Party Terms; provided, however,
that such escrow or hold back is pro rata among all Stockholders and other
parties selling securities in such transaction), against delivery by such
Stockholder of the certificates (if any) representing such Common Stock, duly
endorsed for Transfer or with duly executed stock powers or similar instruments,
and such other instruments of Transfer or acknowledgments of cancellation of any
Vested Options to be sold by such Stockholder, in each case, as may be
reasonably requested by the Third Party Purchaser and the Company, and the
compliance by such Stockholder with any other conditions to closing generally
applicable to all Stockholders selling Common Stock in such transaction;
provided, no such condition shall require such Stockholder to undertake or agree
to bear joint and several liability with any other party thereto or to bear more
than such Stockholder’s proportionate share of any indemnification obligations.

 

SECTION 5.         TAG-ALONG RIGHTS

 

(a)           In the event that a Carlyle Stockholder proposes to Transfer all
or any portion of the Common Stock then held by such Carlyle Stockholder to a
Third Party Purchaser, other than pursuant to an Exempt Transfer, each of the
Snyder Trusts and their respective Permitted Transferees (collectively, the
“Tag-Along Stockholders”) shall have the right (the “Tag-Along Right”) to sell
in their discretion up to the same percentage of such Tag-Along Stockholder’s
Common Stock as all Carlyle Stockholders are proposing to sell in such a
transaction by requesting that such Third Party Purchaser purchase from such
Tag-Along Stockholder up to the number of shares of Common Stock equal to the
number derived by multiplying (i) the total number of shares of Common Stock
that the proposed Third Party Purchaser(s) have agreed or committed to purchase
by (ii) a fraction, the numerator of which is the total number of shares of
Common Stock owned by such Tag-Along Stockholder (other than shares issuable
upon the exercise of Vested Options of such Tag-Along Stockholder, but including
unvested restricted shares of Common Stock held by such Stockholder if the
proposed Transfer would constitute a Company Sale and including any shares to be
issued upon any exercise of Vested Options conditioned upon the consummation of
the Transfer), and the denominator of which is the total number of shares of
Common Stock then outstanding (other than shares issuable upon the exercise of
then-outstanding Vested Options, but including unvested restricted shares of
Common Stock then outstanding if the proposed Transfer would constitute a
Company Sale and including any shares issuable upon the exercise of Vested
Options conditioned upon the

 

10

--------------------------------------------------------------------------------


 

consummation of such Transfer).  Any shares of Common Stock purchased from
Tag-Along Stockholders pursuant to this Section 5(a) shall be purchased upon the
same terms and conditions (including timing of purchase and payment) as such
proposed Transfer by such Carlyle Stockholder.

 

(b)           If any Carlyle Stockholder proposes to make a Transfer triggering
the Tag-Along Right, such Carlyle Stockholder shall send a written notice (each,
a “Sale Notice”) to all of the Snyder Trusts and their respective Permitted
Transferees at least twenty (20) Business Days prior to the date on which such
Carlyle Stockholder expects to consummate such Transfer.  Each Sale Notice shall
set forth the Third Party Terms applicable to the proposed Transfer, the maximum
number of shares of Common Stock the Wesco Stockholder to whom the Sale Notice
is delivered is entitled to sell pursuant to the Tag-Along Right and the
anticipated closing date of the Transfer, and shall be accompanied by a copy of
any written documents reflecting the terms and conditions agreed to by the
Carlyle Stockholder and the Third Party Purchaser.

 

(c)           Each Tag-Along Stockholder that desires to exercise the Tag-Along
Right shall deliver a written notice (each, a “Tag-Along Notice”) to that effect
to the Carlyle Stockholder proposing to sell Common Stock within ten
(10) Business Days following receipt of the Sale Notice from such Carlyle
Stockholder.  The Tag-Along Notice shall state the number of shares of Common
Stock (not to exceed the amount determined in accordance with Section 5(a)) that
such Tag-Along Stockholder proposes to include in such Transfer to the Third
Party Purchaser, and shall constitute the Tag-Along Stockholder’s binding
agreement to sell its shares on the terms and subject to the conditions as are
specified in or accompany the Sale Notice.  If the Third Party Purchaser does
not purchase the specified number of shares of Common Stock from the Tag-Along
Stockholders on the same terms and conditions as specified in the Sale Notice
and at the same time as the Third Party Purchaser purchases Common Stock from
such Carlyle Stockholder, then such Carlyle Stockholder shall not be entitled to
sell any shares of Common Stock to the proposed Third Party Purchaser in the
proposed Transfer unless such Carlyle Stockholder or its designee substantially
concurrently purchases from each such Tag-Along Stockholder the number of shares
of Common Stock of such Tag-along Stockholder as is specified in the Tag-Along
Notice, on the Third Party Terms.

 

(d)           At the closing of the Transfer to any Third Party Purchaser
pursuant to this Section 5, the Third Party Purchaser shall remit to each
Tag-Along Stockholder the consideration for the Common Stock of such Tag-Along
Stockholder sold pursuant hereto (less any such consideration to be escrowed or
otherwise held back in accordance with the Third Party Terms; provided, however,
that such escrow or hold back is pro rata among all sellers of Common Stock
participating in such transaction), against delivery by such Tag-Along
Stockholder of certificates (if any) representing such Common Stock, duly
endorsed for Transfer or with duly executed stock powers or similar instruments,
or such other instrument of Transfer of such Common Stock as may be reasonably
requested by the Third Party Purchaser and the Company, and the compliance by
such Stockholder with any other conditions to closing generally applicable to
all Stockholders selling Common Stock in such transaction; provided that no such
condition shall require such Stockholder to undertake or agree to bear joint and
several liability with any other party thereto or to bear more than such
Stockholder’s proportionate share of any indemnification obligations.

 

11

--------------------------------------------------------------------------------


 

(e)           If any Transfer described in a Tag-Along Notice has not been
consummated in accordance with the terms set forth in the Tag-Along Notice
within one hundred and eighty (180) days after the expiration of the ten
(10) Business Day election period specified in Section 5(c), or if the terms of
such proposed Transfer have been modified in any material respect from those set
forth in the Tag-Along Notice, such Transfer may not be completed without first
providing a new Tag-Along Notice to the Snyder Trusts and their respective
Permitted Transferees and allowing another opportunity for such Stockholders to
elect to exercise their Tag-Along Right set forth in this Section 5.

 

SECTION 6.         COOPERATION

 

(a)           If the Company or any Carlyle Stockholder enters into any
negotiation with respect to any transaction which could give rise to the
issuance of Securities (as defined in the Securities Act) to a Stockholder for
which Rule 506 (or any similar rule then in effect) promulgated under the
Securities Act may be available, each such Stockholder shall, if requested by
the Company, appoint for such Stockholder a “purchaser representative” (as such
term is defined in Rule 501 of the Securities Act) reasonably acceptable to the
Company to advise such Stockholder in connection with such transaction.  If such
purchaser representative is designated by the Company, the Company shall pay the
fees and expenses of such purchaser representative, but if any Stockholder
appoints another purchaser representative, such Stockholder shall be responsible
for the fees and expenses of the purchaser representative so appointed.

 

(b)           Subject to Section 7(d), each of the Stockholders agrees that in
any transaction in which such Stockholder sells some or all of the Common Stock
and/or Vested Options held by such Stockholder (pursuant to this Agreement or
otherwise, and whether structured as a sale of equity, merger, recapitalization,
sale of assets or otherwise), such Stockholder shall bear his, her or its
pro-rata portion of the costs of such transaction (based upon the percentage
that the number of shares of Common Stock that are sold for such Stockholder in
such transaction bears to the total number of shares of Common Stock that are
sold in such transaction) to the extent such costs are incurred for the benefit
of all holders of Common Stock and are not otherwise paid by the Company or the
acquiring party.

 

(c)           If any action by the Wesco Stockholders is required in connection
with any transaction giving rise to a Tag-Along Right or a Bring-Along Right, a
Qualified Public Offering or any Company Sale, each Wesco Stockholder shall take
such actions as may be reasonably requested by the Company or the Carlyle
Stockholders in connection therewith, so long as the Company and the Carlyle
Stockholders are then in compliance with the terms of this Agreement and the
Carlyle Stockholders take the same or equivalent action as is being requested of
the Wesco Stockholders.  Without limiting the generality of the foregoing, each
Wesco Stockholder agrees that he, she or it (i) shall consent to and raise no
objections against such transaction, (ii) shall execute any Common Stock
purchase agreement, merger agreement or other agreement in reasonably customary
form entered into with the Third Party Purchaser with respect to such
transaction memorializing the definitive Third Party Terms of such transaction
and any ancillary agreement with respect thereto, so long as such agreements do
not place disproportionate costs, expenses, risks or potential liability on the
Wesco Stockholders as compared to any other Stockholders, (iii) shall vote the
Common Stock held by such Wesco

 

12

--------------------------------------------------------------------------------


 

Stockholder in favor of such transaction, (iv) shall use its reasonable best
efforts to cause its Director nominee to vote in favor of such transaction
(including without limitation by removal or replacement of any such Director)
and (v) shall refrain from the exercise of dissenters’ appraisal rights with
respect to such transaction.

 

SECTION 7.         REGISTRATION RIGHTS

 

(a)           Demand Registrations.

 

(i)            The Carlyle Stockholders shall have the right on any six
(6) occasions, and the Snyder Trusts (and their Permitted Designees) shall have
the right on any two (2) occasions, to make a written request to the Company for
registration with the Commission, under and in accordance with the provisions of
the Securities Act, of all or part of the Common Stock held of record and
beneficially by such Stockholder (a “Demand Registration” and the Stockholder
exercising such right, the “Demanding Stockholder”).  The Demanding Stockholder
may request that the Company register such Common Stock on an appropriate form,
including a Shelf Registration Statement and, if the Company is a WKSI, an
automatic shelf registration statement.  Within thirty (30) days after receipt
of a request for a Demand Registration, the Company shall file a registration
statement relating to such Demand Registration (a “Demand Registration
Statement”) and shall use its best efforts to cause such Demand Registration
Statement to promptly (but in any event within 180 days of receipt of the
written request for a Demand Registration) be declared effective under the
Securities Act; provided that, to the extent the Company will be a WKSI at the
time such Demand Registration Statement is filed with the Commission, the
Company shall file such Demand Registration Statement within five (5) business
days after receipt of a request for a Demand Registration.  The Company shall
not be obligated to file a Demand Registration Statement under this
Section 7(a) unless the aggregate purchase price of the securities to be
included in the requested Demand Registration (determined by reference to the
offering price on the cover of the registration statement proposed to be filed)
is greater than $25,000,000.

 

(ii)           If any Demand Registration is an underwritten registration and
the managing underwriter or underwriters determine that the aggregate amount of
securities proposed to be sold in such Demand Registration exceeds the maximum
amount of securities that may be sold without having a material adverse effect
on the success of the offering, including without limitation the selling price
and other terms of such offering, the Company will include in such registration,
(i) first, the number of securities requested by the Demanding Stockholder to be
included in such Demand Registration that, in the opinion of such managing
underwriter(s), can be sold and (ii) second, only if all securities referred to
in clause (i) have been included in such Demand Registration, any other
securities eligible for inclusion in such Demand Registration.

 

(iii)          If the filing, initial effectiveness or continued use of a Demand
Registration Statement at any time would require the Company to make an Adverse
Disclosure, the Company may, upon giving prompt written notice of such action to
the Demanding Stockholder(s), delay the filing or initial effectiveness of, or
suspend use of, the Demand Registration Statement (a “Demand Suspension”);
provided, however, that the Company shall not be permitted to exercise a Demand
Suspension (i) more than once during

 

13

--------------------------------------------------------------------------------


 

any twelve (12) month period or (ii) for a period exceeding thirty (30) days on
any one occasion.  In the case of a Demand Suspension, the Stockholders agree to
suspend use of the applicable Prospectus in connection with any sale or
purchase, or offer to sell or purchase, Registrable Common Stock, upon receipt
of the notice referred to above.  The Company shall immediately notify the
Demanding Stockholder(s) upon the termination of any Demand Suspension, amend or
supplement the Prospectus, if necessary, so it does not contain any untrue
statement or omission and furnish to the Demanding Stockholder(s) such numbers
of copies of the Prospectus as so amended or supplemented as the Demanding
Stockholder(s) may request.  The Company agrees, if necessary, to supplement or
make amendments to the Demand Registration Statement, if required by the
registration form used by the Company for the Demand Registration or by the
instructions applicable to such registration form or by the Securities Act or
the rules or regulations promulgated thereunder or as may be requested by the
Demanding Stockholder(s).

 

(b)           Piggyback Registrations.  If the Company at any time after the IPO
Date proposes to register under the Securities Act any shares of Common Stock or
any Common Stock Equivalents (other than in connection with a Demand
Registration pursuant to Section 7(a)), whether or not for sale for its own
account, on a form and in a manner which would permit registration of the Common
Stock held by a Stockholder for sale to the public under the Securities Act, the
Company shall give written notice of the proposed registration to each
Stockholder not later than thirty (30) days prior to the filing thereof.  Each
Stockholder shall have the right to request that all or any part of his or its
Registrable Common Stock be included in such registration.  Each Stockholder can
make such a request by giving written notice to the Company within ten
(10) Business Days (or, if the Company is a WKSI at such time, five (5) Business
Days) after the giving of such notice by the Company (any Stockholder giving the
Company a notice requesting that the Registrable Common Stock owned by it be
included in such proposed registration being hereinafter referred to in this
Section 7 as a “Registering Stockholder”); provided, however, that if the
registration is an underwritten registration and the managing underwriters of
such offering determine that the aggregate amount of securities of the Company
which the Company, all Registering Stockholders and all other stockholders of
the Company entitled to register securities on a pari passu basis with the
Registering Stockholders in connection with such offering (“Other Registering
Holders”) propose to include in such registration statement exceeds the maximum
amount of securities that may be sold without having a material adverse effect
on the success of the offering, including without limitation the selling price
and other terms of such offering, the Company will include in such registration,
(i) first, the securities which the Company proposes to sell, (ii) second, the
Common Stock of any holders with registration rights that are senior to the
rights of the Registering Stockholders hereunder and (iii) third, the
Registrable Common Stock of such Registering Stockholders and the Registrable
Common Stock to be sold for the account of Other Registering Holders pro rata
among all such Registering Stockholders and any such Other Registering Holders,
taken together, on the basis of the relative percentage of Registrable Common
Stock owned by all Registering Stockholders and such Other Registering Holders
who have requested that securities owned by them be so included (it being
further agreed and understood, however, that such underwriters shall have the
right to eliminate entirely the participation of the Registering Stockholders in
such registration if such underwriters eliminate entirely the participation in
such registration of all such Other Registering Holders).  Registrable Common
Stock proposed to be registered and sold pursuant to an underwritten

 

14

--------------------------------------------------------------------------------


 

offering for the account of any Registering Stockholder shall be sold to the
prospective underwriters selected or approved by the Company and on the terms
and subject to the conditions of one or more underwriting agreements negotiated
between the Company and the prospective underwriters.  The Company may withdraw
any registration statement at any time before it becomes effective, or postpone
or terminate the offering of securities, without obligation or liability to any
Registering Stockholder.

 

(c)           Holdback Agreements.  Notwithstanding any other provision of this
Section 7, each Stockholder agrees that he, she or it will not (and it shall be
a condition to the rights of each Stockholder under this Section 7 that such
Stockholder does not) offer for public sale any Common Stock during a period not
to exceed sixty (60) days prior to and one-hundred and eighty (180) days (but
subject to extension as may be required to comply with Rule 2711 of the
Financial Industry Regulatory Authority (“FINRA”)) after the effective date of
any registration statement filed by the Company in connection with an
underwritten public offering (except as part of such underwritten registration
or as otherwise permitted by such underwriters), but only if so required by the
underwriters in an underwritten offering and if each Carlyle Stockholder
participating in the offering also agrees to and does comply with such
requirement.

 

(d)           Expenses.  Except as otherwise required by state securities or
blue sky laws or the rules and regulations promulgated thereunder, all expenses,
disbursements and fees incurred by the Company and the Stockholders in
connection with any registration under this Section 7 shall be borne by the
Company (including the fees and expenses of one legal firm to represent the
Stockholders participating in any such registration), except that the following
expenses shall be borne by the Stockholder incurring the same:  (i) the costs
and expenses of counsel to such Stockholder to the extent such Stockholder
retains its own independent counsel; (ii) discounts, commissions, fees or
similar compensation owing to underwriters, selling brokers, dealer managers or
other reasonable compensation paid to other industry professionals, to the
extent relating to the distribution or sale of such Stockholder’s securities;
(iii) transfer taxes with respect to the securities sold by such Stockholder;
and (iv) other expenses incurred by such Stockholder and incidental to the sale
and delivery of the securities to be sold by such Stockholder.

 

(e)           Registration Procedures.  In connection with any registration of
Registrable Common Stock under the Securities Act pursuant to this Agreement,
the Company will consult with each Registering Stockholder whose Common Stock is
to be included in any such registration concerning the form of underwriting
agreement (and shall provide to such Registering Stockholder the form of
underwriting agreement prior to the Company’s execution thereof) and shall
provide to such Registering Stockholder and its representatives such other
documents (including correspondence with the Securities and Exchange Commission
(the “Commission”) with respect to the registration statement and the related
securities offering) as such Registering Stockholder shall reasonably request in
connection with its participation in such registration.  The Company will
furnish each Registering Stockholder whose Registrable Common Stock is
registered thereunder and each underwriter, if any, with a copy of the
registration statement and all amendments thereto and will supply each such
Registering Stockholder and each underwriter, if any, with copies of any
prospectus forming a part of such registration statement (including a
preliminary prospectus and all amendments and supplements thereto, the
“Prospectus”), in such quantities as may be reasonably requested for

 

15

--------------------------------------------------------------------------------


 

the purposes of the proposed sale or distribution covered by such registration. 
The Company shall not, however, be required to maintain the registration
statement effective or to supply copies of a prospectus for a period beyond
(i) ninety (90) days after the effective date of such registration statement, in
the case of a firm commitment, underwritten public offering or (ii) one hundred
and eighty (180) days after the effective date of such registration statement,
if the public offering is not firmly underwritten (or such lesser time as may be
necessary for the selling stockholders to sell the registered shares under the
effective registration statement) and, at the end of such period, the Company
may deregister any securities covered by such registration statement and not
then sold or distributed; provided, however, that such ninety (90) day and one
hundred and eighty (180) day periods shall be tolled for any period during which
the Registering Stockholders participating in the registration are unable to (or
requested by the Company or the underwriter not to) sell their Registrable
Common Stock due to some defect or omission in the registration statement or as
a result of any stop order issued, or any action, investigation or proceeding
undertaken by the Commission or any applicable Governmental Authority.  In the
event that the Company prepares and files with the Commission a registration
statement on any appropriate form under the Securities Act (a “Registration
Statement”) providing for the sale of Registrable Common Stock held by any
Registering Stockholder pursuant to its obligations under this Section 7, the
Company will:

 

(i)            upon filing a Registration Statement or any Prospectus related
thereto, furnish to the Registering Stockholders whose Registrable Common Stock
are covered by such Registration Statement and the underwriters, if any, copies
of all such documents;

 

(ii)           prepare and file with the Commission such amendments and
post-effective amendments to the Registration Statement as may be necessary to
keep such Registration Statement effective for the applicable period referenced
in subparagraph (d) above; cause the related Prospectus to be supplemented by
any required Prospectus supplement, and as so supplemented to be filed pursuant
to Rule 424 under the Securities Act; and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement during the applicable period in accordance with the
intended methods of disposition by the sellers thereof set forth in such
Registration Statement or supplement to such Prospectus;

 

(iii)          promptly notify the Registering Stockholders and the managing
underwriters, if any, and (if requested by any such Person) confirm such advice
in writing, (A) when a Prospectus or any Prospectus supplement or post-effective
amendment has been filed, and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective, (B) of any request
by the Commission or any state securities commission for amendments or
supplements to a Registration Statement or related Prospectus or for additional
information, (C) of the issuance by the Commission or any state securities
commission of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, (D) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of any of the Registrable Common Stock for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose, and (E) of the existence of any fact which results in a Registration
Statement, a Prospectus or any document incorporated therein by reference
containing an untrue

 

16

--------------------------------------------------------------------------------


 

statement of a material fact or omitting to state a material fact required to be
stated therein or necessary to make the statements therein not misleading;

 

(iv)          use its reasonable best efforts to promptly obtain the withdrawal
of any order suspending the effectiveness of a Registration Statement;

 

(v)           if requested by the managing underwriters or a Registering
Stockholder, promptly incorporate in a Prospectus supplement or post-effective
amendment such information as the managing underwriters or the Registering
Stockholders holding a majority of the Registrable Common Stock being sold by
Registering Stockholders agree should be included therein relating to the sale
of such Registrable Common Stock, including without limitation information with
respect to the amount of Registrable Common Stock being sold to such
underwriters, the purchase price being paid therefor by such underwriters and
with respect to any other terms of the underwritten (or best efforts
underwritten) offering of the Registrable Common Stock to be sold in such
offering; and make all required filings of such Prospectus supplement or
post-effective amendment as soon as notified of the matters to be incorporated
in such Prospectus supplement or post-effective amendment;

 

(vi)          furnish to such Registering Stockholder and each managing
underwriter at least one signed copy of the Registration Statement and any
post-effective amendment thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference);

 

(vii)         deliver to such Registering Stockholders and the underwriters, if
any, as many copies of the Prospectus (including each preliminary prospectus)
and any amendment or supplement thereto as such persons or entities may
reasonably request;

 

(viii)        prior to any public offering of Registrable Common Stock, register
or qualify or cooperate with the Registering Stockholders, the underwriters, if
any, and their respective counsel in connection with the registration or
qualification of such Registrable Common Stock for offer and sale under the
securities or blue sky laws of such jurisdictions within the United States as
any Registering Stockholder or underwriter reasonably requests in writing and do
any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Common Stock covered by the
applicable Registration Statement; provided, however, that the Company will not
be required to qualify generally to do business in any jurisdiction where it is
not then so required to be qualified or to take any action which would subject
it to general service of process or taxation in any such jurisdiction where it
is not then so subject;

 

(ix)           cooperate with the Registering Stockholders and the managing
underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Common Stock to be sold pursuant to such
Registration Statement and not bearing any restrictive legends, and enable such
Registrable Common Stock to be in such denominations and registered in such
names as the managing underwriters may request at least two Business Days prior
to any sale of Registrable Common Stock to the underwriters;

 

17

--------------------------------------------------------------------------------


 

(x)            if any fact described in subparagraph (iii)(E) above exists,
promptly prepare and file with the Commission a supplement or post-effective
amendment to the applicable Registration Statement or the related Prospectus or
any document incorporated therein by reference or file any other required
document so that, as thereafter delivered to the purchasers of the Registrable
Common Stock being sold thereunder, such Prospectus will not contain an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading;

 

(xi)           cause all Registrable Common Stock covered by the Registration
Statement to be listed on each securities exchange or automated quotation system
on which similar securities issued by the Company are then listed;

 

(xii)          provide a CUSIP number for all Registrable Common Stock included
in such Registration Statement, not later than the effective date of the
applicable Registration Statement;

 

(xiii)         enter into such agreements (including an underwriting agreement
in form reasonably satisfactory to the Company) and take all such other
reasonable actions in connection therewith in order to expedite or facilitate
the disposition of such Registrable Common Stock;

 

(xiv)        make available for inspection by a representative of the
Registering Stockholders whose Registrable Common Stock is being sold pursuant
to such Registration Statement, any underwriter participating in any disposition
pursuant to a Registration Statement, and any attorney or accountant retained by
such Registering Stockholders or underwriter, all financial and other records
and any pertinent corporate documents and properties of the Company reasonably
requested by such representative, underwriter, attorney or accountant in
connection with such Registration Statement; provided, however, that any
records, information or documents that are designated by the Company in writing
as confidential shall be kept confidential by such persons or entities unless
disclosure of such records, information or documents is required by court or
administrative order; and

 

(xv)         otherwise use reasonable best efforts to comply with all applicable
rules and regulations of the Commission and relevant state securities
commissions, and make generally available to the Registering Stockholders
earning statements satisfying the provisions of Section 11(a) of the Securities
Act no later than forty-five (45) days after the end of any 12-month period (or
ninety (90) days, if such period is a fiscal year) commencing at the end of any
fiscal quarter in which Registrable Common Stock of such Registering Stockholder
is sold to underwriters in an underwritten offering, or, if not sold to
underwriters in such an offering, beginning with the first month of the
Company’s first fiscal quarter commencing after the effective date of a
Registration Statement, which statements shall cover said 12-month period.

 

To the extent the Company is a well-known seasoned issuer (as defined in
Rule 405 under the Securities Act) (a “WKSI”) at the time any Demand
Registration is submitted to the Company, and such Demand Registration requests
that the Company file an automatic shelf

 

18

--------------------------------------------------------------------------------


 

registration statement (as defined in Rule 405 under the Securities Act) (an
“Automatic Shelf Registration Statement”) on Form S-3, the Company shall file an
Automatic Shelf Registration Statement which covers those shares of Registrable
Common Stock which are requested to be registered.  If the Company does not pay
the filing fee covering the shares of Registrable Common Stock at the time the
Automatic Shelf Registration Statement is filed, the Company agrees to pay such
fee at such time or times as the shares of Registrable Common Stock are to be
sold.  If the Automatic Shelf Registration Statement has been outstanding for at
least three (3) years, at the end of the third year the Company shall refile a
new Automatic Shelf Registration Statement covering the shares of Registrable
Common Stock.  If at any time when the Company is required to re-evaluate its
WKSI status the Company determines that it is not a WKSI, the Company shall use
its reasonable best efforts to refile the Automatic Shelf Registration Statement
on Form S-3 and, if such form is not available, Form S-1 and keep such
registration statement effective during the period during which such
registration statement is required to be kept effective.

 

(f)            Conditions to Stockholder Rights; Indemnification by
Stockholder.  It shall be a condition of each Registering Stockholder’s rights
hereunder to have Registrable Common Stock owned by it registered that:

 

(i)            such Registering Stockholder shall cooperate with the Company in
all reasonable respects by supplying information and executing documents
relating to such Registering Stockholder or the securities of the Company owned
by such Registering Stockholder to the extent required to be included in any
public filing required to be made with the Commission in connection with such
registration;

 

(ii)           such Registering Stockholder shall enter into such undertakings
and take such other action relating to the conduct of the proposed offering
which the Company or the underwriters may reasonably request as being necessary
to ensure compliance with federal and state securities laws and the rules or
other requirements of FINRA or otherwise to effectuate the offering, provided
that the Carlyle Stockholders do the same; and

 

(iii)          such Registering Stockholder shall execute and deliver an
agreement to indemnify and hold harmless the Company and each underwriter (as
defined in the Securities Act), and each person or entity, if any, who controls
such underwriter within the meaning of the Securities Act, against such losses,
claims, damages or liabilities (including reimbursement for legal and other
expenses) to which such underwriter or controlling person or entity may become
subject under the Securities Act or otherwise, in such manner as is customary
for registrations of the type then proposed and, in any event, at least
equivalent in scope to indemnities given by the Company in connection with such
registration, but only with respect to information furnished in writing by such
Registering Stockholder in its capacity as a Registering Stockholder
specifically for use in the Registration Statement or Prospectus in connection
with such registration and with respect to such Registering Stockholder’s
failure to deliver Prospectuses as required under the Securities Act; provided,
however, that in no event shall such obligation require any Registering
Stockholder to agree to provide indemnification in excess of the net

 

19

--------------------------------------------------------------------------------


 

amount of proceeds from the sale of shares of Registrable Common Stock that are
actually received by such Registering Stockholder.

 

(g)           Indemnification by Company.  In the event of any registration
under the Securities Act of any Registrable Common Stock of Registering
Stockholders pursuant to this Section 7, the Company shall execute and deliver
an agreement in customary scope and substance to indemnify and hold harmless
each Registering Stockholder disposing of such Registrable Common Stock and any
underwriter participating in such disposition against such losses, claims,
damages or liabilities (including reimbursement for legal and other expenses) to
which such Registering Stockholder and any such underwriter may become subject
under the Securities Act or otherwise, in such manner as is customary in
underwriting agreements for registrations of the type then proposed.

 

(h)           Rule 144.  The Company covenants that it will timely file all
periodic and current reports required to be filed by it under the Securities Act
and the Exchange Act, and the rules and regulations adopted by the Commission
thereunder, such that at all times while the Company is subject to such filing
and reporting requirements, the requirement of Rule 144 that adequate
information regarding the Company be publicly available through the making of
such requisite filings shall at all time be satisfied.  Upon the request of any
Registering Stockholder, the Company will deliver to such Registering
Stockholder a written statement confirming that it has complied with such
requirements and any such other statements and information as reasonably may be
requested by the Stockholder in determining the availability of Rule 144 to such
Stockholder.

 

(i)            Priority.  Without the prior written consent of a Carlyle
Majority and a Wesco Majority, the Company shall not grant any Stockholder
registration rights that are prior in right to the registration rights granted
to the Stockholders hereunder.  Subject to the foregoing and notwithstanding any
other provision of this Section 7, the Company may, without the consent of the
Parties, grant registration rights senior to the rights of the Parties pursuant
to this Section 7 in connection with any bona fide investment or financing
transaction negotiated at arm’s length by the Company.

 

SECTION 8.         MISCELLANEOUS

 

(a)           Legends.  All certificates representing shares of Common Stock
issued to or acquired by any of the Stockholders prior to the execution of this
Agreement bear the following legend:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT AND SUCH LAWS OR AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS THEREOF.”

 

20

--------------------------------------------------------------------------------


 

“THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO ADDITIONAL RESTRICTIONS ON
TRANSFER AND CERTAIN OTHER AGREEMENTS SET FORTH IN A STOCKHOLDERS AGREEMENT
BETWEEN THE ISSUER AND THE INITIAL HOLDER HEREOF DATED AS OF SEPTEMBER 29, 2006.
A COPY OF SUCH AGREEMENT SHALL BE FURNISHED WITHOUT CHARGE BY THE ISSUER TO THE
HOLDER HEREOF UPON WRITTEN REQUEST.”

 

Upon the execution of this Agreement, in addition to any other legend that the
Company may deem advisable under the Securities Act and applicable state
securities laws, all certificates, if any, representing shares of capital stock
of the Company issued by the Company to any of the Stockholders shall bear the
following legend, and the shares represented by such certificates shall be
subject to the applicable provisions of this Agreement:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT AND SUCH LAWS OR AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS THEREOF.”

 

“THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO ADDITIONAL RESTRICTIONS ON
TRANSFER AND CERTAIN OTHER AGREEMENTS SET FORTH IN AN AMENDED AND RESTATED
STOCKHOLDERS AGREEMENT BETWEEN THE ISSUER AND THE INITIAL HOLDER HEREOF DATED AS
OF JULY 27, 2011. A COPY OF SUCH AGREEMENT SHALL BE FURNISHED WITHOUT CHARGE BY
THE ISSUER TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”

 

(b)           Successors, Assigns and Transferees.  This Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
legal representatives, heirs, legatees, successors, and permitted assigns
(including, without limitation, successors to the Company, whether by merger or
otherwise) and any other transferee of the Common Stock and shall also apply to
any Common Stock acquired by the Stockholders after the date hereof.

 

(c)           Specific Performance.  Each Party, in addition to being entitled
to exercise all rights provided herein or granted by law, including recovery of
damages, shall be entitled to specific performance of each other Party’s
obligations under this Agreement. The Company, the Carlyle Stockholders and the
Wesco Stockholders agree that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by any of them of the
provisions of this Agreement and each hereby agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.

 

21

--------------------------------------------------------------------------------


 

(d)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws, and not the law of conflicts, of the State
of Delaware.

 

(e)           Interpretation.  The headings of the Sections contained in this
Agreement are solely for the purpose of reference, are not part of the agreement
of the Parties and shall not affect the meaning or interpretation of this
Agreement.

 

(f)            Notices.  All notices and other communications provided for or
permitted hereunder shall be in writing and shall be deemed to have been duly
given and received when delivered by overnight courier or hand delivery, when
sent by telecopy, or five days after mailing if sent by registered or certified
mail (return receipt requested) postage prepaid, to the Parties at the following
addresses (or at such other address for any Party as shall be specified by like
notices, provided that notices of a change of address shall be effective only
upon receipt thereof).

 

If to the Company, at:

 

Wesco Aicraft Holdings, Inc.

27727 Avenue Scott

Valencia, California 91355

Telecopier:  (661) 295-1340

Attention:  Randy Snyder

 

With a copy to Falcon, at the address given below.

 

If to Falcon, at:

 

Carlyle Partners IV, L.P.

c/o TC Group, L.L.C.

1001 Pennsylvania Avenue, NW

Suite 220 South

Washington, DC 20004-2505

Telecopier:  (202) 347-9250

Attention:  Adam J. Palmer

 

If to the Snyder Family, to:

 

Wesco Aircraft Holdings, Inc.

27727 Avenue Scott

Valencia, California 91355

Telecopier:  (661) 295-1340

Attention:  Randy Snyder

 

Or such other address for a trustee as may be specified on the signature
page(s) hereto.

 

If to any other Stockholders, to the address set forth on the signature
pages hereto.

 

22

--------------------------------------------------------------------------------


 

(g)           Recapitalization, Exchange, Etc. Affecting the Company’s Equity
Securities.  The provisions of this Agreement shall apply, to the full extent
set forth herein, with respect to any and all Common Stock of the Company or any
successor or assign of the Company (whether by merger, consolidation, sale of
assets, conversion to a corporation or otherwise) that may be issued in respect
of, in exchange for, or in substitution of, the Common Stock and shall be
appropriately adjusted for any dividends, splits, reverse splits, combinations,
recapitalizations, and the like occurring after the date hereof.  This Agreement
shall also apply to any Common Stock acquired by the Stockholders at any time
hereafter, whether as a result of exercising Vested Options, the vesting of
restricted stock or otherwise without any further action by such Stockholder. 
Notwithstanding the foregoing, or any other provision contained herein, this
Agreement will terminate upon the later of (i) the consummation of a Company
Sale and (ii) such date as neither the Carlyle Stockholders nor the Wesco
Stockholders in the aggregate hold five percent (5%) or more of the
then-outstanding shares of Common Stock.

 

(h)           Counterparts.  This Agreement may be executed by facsimile
signature and in two or more counterparts, each of which shall be deemed to be
an original and all of which together shall be deemed to constitute one and the
same agreement.

 

(i)            Severability.  In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstances, is
held invalid, illegal, or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions contained herein shall not be in any way
impaired thereby.

 

(j)            Amendment.  This Agreement may be amended and any provision
hereof waived only by written document signed by each of the Parties; provided,
however, that (i) a Wesco Majority may agree to amend this Agreement or grant a
waiver of any term hereof on behalf of all Wesco Stockholders to the extent
their rights and obligations are not disproportionately adversely affected
relative to those of such Wesco Majority and (ii) a Carlyle Majority may agree
to amend this Agreement or grant a waiver of any term hereof on behalf of all
Carlyle Stockholders to the extent their rights and obligations are not
disproportionately adversely affected relative to those of such Carlyle
Majority.  Notwithstanding the foregoing, at any time hereafter, Permitted
Transferees or other Persons acquiring shares of Common Stock in accordance with
the terms hereof may be made parties hereto and treated as “Stockholders” for
all purposes hereunder by executing a counterpart signature page in the form
attached as Exhibit A hereto, which signature page shall be countersigned by the
Company and shall be attached to this Agreement and become a part hereof without
any further action of any other Party hereto.

 

(k)           Tax Withholding.  The Company shall be entitled to require payment
in cash or deduction from other compensation payable to a Stockholder of any
sums required by federal, state or local tax law to be withheld with respect to
the issuance, vesting, exercise, repurchase or cancellation of any Common Stock
or any option to purchase Common Stock.

 

(l)            Management Agreement.  The Stockholders acknowledge and agree
that the Carlyle Management Agreement shall remain in effect until amended,
restated or otherwise modified or terminated pursuant to its terms.

 

23

--------------------------------------------------------------------------------


 

(m)          Effectiveness of Amendment and Restatement.  Upon effectiveness of
the Registration Statement relating to the Initial Public Offering, the Original
Agreement shall thereupon be deemed to be amended and restated as hereinabove
set forth as fully and with the same effect as if the amendments and
restatements made hereby were originally set forth in the Original Agreement,
but such amendments and restatements shall not operate so as to render invalid
or improper any action heretofore taken under the Original Agreement.

 

24

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SIGNATURE PAGE
TO THE
STOCKHOLDERS AGREEMENT

 

By execution of this signature
page,                                                           hereby agrees to
become a party to, be bound by the obligations of and receive the benefits of
that certain Amended and Restated Stockholders Agreement dated as of [June] [_],
2011 by and among Wesco Aircraft Holdings, Inc., a Delaware corporation, Falcon
Aerospace Holdings, LLC, a Delaware limited liability company, and certain other
parties named therein, as amended from time to time thereafter.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Notice Address:

 

 

 

 

 

 

 

 

 

 

 

 

Accepted:

 

 

 

 

 

 

 

WESCO AIRCRAFT HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

[Exhibit A to Amended & Restated Stockholders Agreement]

 

--------------------------------------------------------------------------------